Exhibit 10.1
 
 
AGREEMENT RELATING TO RETENTION AND
NONCOMPETITION AND OTHER COVENANTS
 
AGREEMENT, dated as of October 4, 2004 (this “Agreement”), by and between Lazard
LLC, a Delaware limited liability company (“Lazard”), (Lazard, its subsidiaries
and affiliates, being collectively referred to, with their predecessors and
successors, as the “Group”), and the individual named on Schedule I (the
“Working Partner”).
 
WHEREAS, as of the date hereof, the Working Partner is an “Associe-Gerant” of
Lazard Freres SAS, a subsidiary of Lazard, and, as such a “Class A Member” of
Lazard (each as defined in the Third Amended and Restated Operating Agreement of
Lazard, dated as of January 1, 2002, as amended (as it may he amended from time
to time, the “LLC Agreement”)); and
 
WHEREAS, pursuant to the LLC Agreement and the Goodwill Vesting Agreement and
Acknowledgement between Lazard and the Working Partner (the “Goodwill
Agreement,” and, together with the LLC Agreement, the “Current Agreements”), as
a Class A Member, the Working Partner is subject to certain restrictions
relating to competition and solicitation; and
 
WHEREAS, in connection with the Working Partner’s participation in the
reorganization of Lazard (the “Reorganization”) as a partner and managing
director of Lazard, currently expected to occur substantially on the terms and
conditions described in the draft Registration Statement on Form S-1 (the “S-1”)
dated September 24th, 2004 relating to the initial public offering (the “IPO”
and together with the Reorganization and the HoldCo Formation (as defined
below), as each may be modified, adjusted or implemented after the date hereof,
the “Transactions”) of shares of Class A common stock of Lazard S.A., a newly
formed société anonyme formed under the laws of Luxembourg (“PubliCo”), the
Working Partner has agreed to enter into this Agreement with Lazard to set forth
the Working Partner’s (1) understanding of the terms of the Transactions
applicable to the Working Partner as a Class A Member (as defined in the LLC
Agreement) and as a member of a newly formed Delaware limited liability company
(“HoldCo”) to be formed in connection with the Reorganization and of the fact
that the terms are in draft form and may be changed or altered after the date
hereof (other than as expressly provided herein), and approval of the
Transactions (including as such terms may be changed or altered), (2) continuing
activity commitment in contemplation of the IPO and following the IPO (as
provided in Section 3(a)) and (3) obligations in respect of keeping information
concerning the Group confidential, not engaging in competitive activities, not
soliciting the Group’s clients, not hiring the Group’s employees, not
disparaging the Group or its directors, members or employees, and cooperating
with the Group in maintaining certain relationships, while carrying out
professional activities on behalf of the Group (the “Professional Activities”)
and following the termination of such Professional Activities.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Working Partner and Lazard hereby agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.           Term.  Subject to the final sentence of this Section 1, Section
10(c) and to Section 16(b), the “Term” of this Agreement shall commence as of
the date hereof (the “Effective Date”) and shall continue indefinitely until
terminated in accordance with this Section 1.  Either party to this Agreement
may terminate the Term upon three months’ prior written notice to the other
party; provided, however, that such notice (or pay in lieu of notice) shall not
be required in the event of the termination of this Agreement by reason of the
Working Partner’s death or “disability” (within the meaning of the long-term
disability plan of Lazard Freres SAS applicable to the Working Partner)
(“Disability”) or by the Group for Cause (as defined in Section 2(g)(iv)), may
be waived by the Group in the event of receipt of notice of a termination by the
Working Partner or may, if the Group wishes to terminate the Term with immediate
effect, be satisfied by providing the Working Partner with his base salary
(payable by the relevant subsidiary or affiliate of Lazard being the Working
Partner’s employer), if applicable, during such three-month period in lieu of
such notice.  Notwithstanding that the Term commences as of the Effective Date,
certain provisions of this Agreement shall not take effect until a later date,
as specified herein.  In addition, notwithstanding anything to the contrary
contained herein, this Agreement shall terminate (i) on September 30, 2005, if
the date of the closing of the IPO (the “IPO Date”) does not occur prior to
September 30, 2005, or (ii) on such date earlier than September 30, 2005, if
any, on which (A) the IPO is finally abandoned or terminated by Lazard or (B)
the Purchase and Transaction Support Agreement among Lazard and certain holders
of “Class B-1 Interests” and “Class C Interests” (each as defined in the LLC
Agreement) terminates.  Upon any such termination, this Agreement shall be of no
further force and effect and the rights and obligations of the parties hereto
shall be governed by the terms of the Current Agreements and any agreements or
portions thereof that had otherwise been superseded by Section 16(a).
 
2.           The Transactions.
 
(a)           Participation in the Reorganization.  The Working Partner hereby
acknowledges that he has reviewed and understands the terms of the proposed
Transactions and that such terms, including the structure of the Transactions,
may be modified or otherwise altered by the Board of Directors of Lazard, an
authorized committee thereof or the “Head of Lazard and Chairman of the
Executive Committee” (as defined in the LLC Agreement) as such person(s) may
determine in furtherance of the purposes underlying the Transactions.  The
Working Partner hereby covenants to execute and deliver such documents, consents
and agreements as shall be necessary to effectuate each of the Transactions (as
described in the S-1 or as such Transactions may be modified or altered in
accordance with the foregoing sentence), including, without limitation, any
amendments to the Current Agreements or this Agreement (solely to the extent
such amendments are necessary to effectuate any such modifications and
alterations to the Transactions and are not inconsistent with the intent and
purpose of this Agreement and other than as set forth in the last sentence of
this Section 2(a)), a customary accredited investor representation letter, a
HoldCo membership agreement and the stockholders’ agreement referred to in
Section 2(f).  Notwithstanding anything contained herein to the contrary, in no
event shall the following provisions be modified in a manner that materially and
adversely affects the following rights of the Working Partner as and to the
extent set forth in such provisions of this Agreement: (i) Section 2(c) solely
with respect to the vesting of the Class A-2 Interests and the corresponding
HoldCo Interests, (ii) Section 2(e) solely with respect to the timing of payment
of the memo and other capital in Lazard, (iii) Section 2(g)(i) solely with
respect to the last sentence thereof relating to the restrictive covenants
applicable to the Exchangeable Interests, (iv) Section 2(g)(ii) solely with
respect to the timing of exchangeability of the Exchangeable Interests, (v)
Section 2(g)(iv) solely with respect to the definition of Cause and (vi)
Schedule I.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)           Formation of HoldCo.  Effective upon the Reorganization and
consummation of the mandatory sale of all “Interests” (as defined in the LLC
Agreement) pursuant to Section 6.02(b) of the LLC Agreement (as the provisions
of such Section 6.02(b) may be waived or modified) or otherwise (the “HoldCo
Formation”), and provided that as of the effective time of the HoldCo Formation
the Working Partner continues to carry out his Professional Activities (or this
Agreement has been previously terminated by the Group without Cause), the
Working Partner shall receive, in exchange for the Working Partner’s Class A
Interests (as defined in the LLC Agreement) outstanding immediately prior to the
HoldCo Formation, the percentage of membership interests in HoldCo set forth on
Schedule I attached hereto (such percentage to be increased pro rata to reflect
the redemption of Class B-1 Interests pursuant to the Reorganization) that have
substantially the same rights, obligations and terms (including with respect to
vesting) with respect to HoldCo pursuant to the HoldCo limited liability company
operating agreement (the “HoldCo LLC Agreement”) and applicable law as those of
the exchanged Class A Interests, except as provided herein, including in
Sections 2(a) and 2(d), or except to the extent that any other changes, taken as
a whole with any benefits provided, are not materially adverse to the Working
Partner (such membership interests, the “HoldCo Interests”).  The HoldCo LLC
Agreement will include those terms set forth on Schedule II attached hereto,
subject to the limitations set forth therein.
 
(c)           Vesting of Class A-2 Interests (or the HoldCo Interests
Corresponding to Such Class A-2 Interests).  Subject to the consummation of the
HoldCo Formation and subject to and effective upon the IPO Date, and provided
that as of the IPO Date the Working Partner continues to carry out his
Professional Activities (or had this Agreement or the Working Partner’s
Professional Activities been terminated by the Group without “Cause” (as defined
below) or on account of Disability or death), following the date hereof and
prior to the IPO Date, the Class A-2 Interests (as defined in the LLC Agreement)
(the “Class A-2 Interests”) held by the Working Partner as of the date hereof
(or upon consummation of the Reorganization, the HoldCo Interests received by
the Working Partner in the Reorganization that correspond to the Working
Partner’s Class A-2 Interests as of the date hereof) that are not vested as of
the IPO Date, shall become fully vested.  Such vesting shall occur (i) in the
case of a termination of this Agreement or of the Working Partner’s Professional
Activities prior to the IPO Date on the terms described above in this Section
2(c), on the date of such termination (provided that in the event that the IPO
Date shall not occur as contemplated by this Agreement, such vesting shall be
deemed not to have occurred, unless it is otherwise provided by the Current
Agreements) or (ii) in any other case, on the IPO Date.
 
(d)           Profits Interest Allocation.  In connection with the
Reorganization, subject to the consummation of the HoldCo Formation and subject
to and effective upon the closing of the IPO, and provided that as of the IPO
Date the Working Partner continues to carry out his Professional Activities, the
Working Partner shall become a member participating in the profits of HoldCo
with a profit percentage in HoldCo of no less than the amount specified on
Schedule I attached hereto (the “Profits Interest”) (such percentage to be
increased pro rata to reflect the redemption of Class B-1 Interests pursuant to
the Reorganization) having the rights, obligations and terms set forth in the
HoldCo LLC Agreement so long as the Working Partner continues to carry out his
Professional Activities.  Subject to the provisions of the HoldCo LLC Agreement
and the determination of the Board of Directors of HoldCo (the “HoldCo Board”),
HoldCo shall make (i) distributions in respect of income taxes arising from such
Profit Interests and (ii) from and after the third anniversary of the IPO Date
distributions that are intended to be equivalent to the aggregate amount of
dividends that the Working Partner (and, if applicable, the Working Partner’s
“Entities” (as defined below)) would have received had the Working Partner (and,
if applicable, the Working Partner’s Entities) exchanged such person’s
“Exchangeable Interests” (as defined below) for exchangeable membership
interests in Lazard that were then immediately exchanged for “PubliCo Shares”
(as defined below) effective as of the third anniversary of the IPO Date (with
such amount of distributions, and such profit percentage, to he adjusted from
time to time to reflect the actual exchange, in whole or in part, of such
Exchangeable Interests).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(e)           Treatment of Memo Capital and Other Capital.  Upon the HoldCo
Formation, HoldCo shall assume the obligations of Lazard for memo capital and
other capital in Lazard, and the Working Partner hereby acknowledges such
assumption and releases Lazard in full from such obligations.  HoldCo shall
distribute to the Working Partner amounts in respect of the Working Partner’s
assumed memo capital in respect of Class A-1 capital and former Class A-1
capital, if any, in equal installments on the first, second, third and fourth
anniversaries of the IPO Date.  The Working Partner further hereby agrees that
all of his rights and title to and in any and all capital of HoldCo allocated
with respect to any Exchangeable Interests which are exchanged for exchangeable
membership interests in Lazard that are in turn exchanged for PubliCo Shares,
and the related profits interests (other than, for the avoidance of doubt, the
capital to be repaid in accordance with the immediately foregoing sentence),
shall be forfeited without payment therefor, effective immediately upon the
exchange of such Exchangeable Interests.  This Section 2(e) supersedes and
replaces any other agreements or understandings with respect to all capital of
Lazard and HoldCo, other than in respect of earnings on such capital, which
shall be continued in accordance with past practice.
 
(f)           Stockholders’ Agreement.  The Working Partner hereby agrees that
all Exchangeable Interests and PubliCo Shares (as defined in Section 2(g)(i))
held by the Working Partner and the Working Partner’s Entities (including
PubliCo Shares obtained pursuant to the exchange of Exchangeable Interests for
exchangeable membership interests in Lazard which are then exchanged for PubliCo
Shares) shall be subject to a stockholders’ agreement which shall provide, among
other things, that the Working Partner (on behalf of himself and any “Entity”
(as defined in Section 2(g)(ii)) to whom he has transferred any Class A-2
Interests (as defined in the LLC Agreement) or transfers any such Exchangeable
Interests or PubliCo Shares shall delegate to such person(s) or entity as is
described in such agreement the right to vote PubliCo Shares held by the Working
Partner or by any such Entity to whom he made such a transfer.  The Working
Partner hereby agrees to execute and deliver such stockholders’ agreement (or,
in the case of any Entity, to cause the execution and delivery thereof) in
accordance with the HoldCo LLC Agreement.  The stockholders’ agreement will
include those terms set forth on Schedule III attached hereto, subject to the
limitations set forth therein.
 
(g)           Exchangeable Interests.
 
(i)           A portion of the HoldCo Interests received by the Working Partner
pursuant to Section 2(b) equal in percentage to the Working Partner’s Lazard
Class A-2 Interests as of the IPO Date as adjusted in the same manner as all
other Lazard Class A-2 Interests in connection with the HoldCo Formation (such
portion, the “Exchangeable Interests”) shall be exchangeable, on the terms set
forth in this Section 2(g) and the HoldCo LLC Agreement, for membership
interests in Lazard that are in turn exchangeable for shares of Class A common
stock of PubliCo (“PubliCo Shares”), such exchange to be accomplished in each
case by HoldCo distributing to the Working Partner (in exchange for the
appropriate portion of the Working Partner’s Exchangeable Interests) the
corresponding portion of HoldCo’s applicable ownership interest in Lazard and
causing PubliCo to issue the PubliCo Shares to the Working Partner in exchange
for such distributed ownership interest in Lazard (or such other structure as
may be reflected in the HoldCo LLC Agreement and documents ancillary thereto
which provide for a similar exchange, directly or indirectly, of Exchangeable
Interests for PubliCo Shares).  The documents reflecting the Exchangeable
Interests shall contain the restrictive covenants set forth in the HoldCo LLC
Agreement addressing the subject matter of the Covenants, which covenants shall
be consistent with, and no more restrictive on the Working Partner than those
contained in this Agreement.  The Working Partner’s Exchangeable Interests shall
not be subject to reduction for any reason.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(ii)           Subject to the provisions of the HoldCo LLC Agreement, the
Exchangeable Interests may be exchanged for exchangeable membership interests in
Lazard that are in turn exchangeable for PubliCo Shares as described above, at
the Working Partner’s election, on and after the eighth anniversary of the IPO
Date; provided, however, that (A) if the Working Partner continues to carry out
his Professional Activities through the third anniversary of the IPO Date, the
Working Partner’s Exchangeable Interests (and any Exchangeable Interests held by
any trust or any entity that is wholly-owned by the Working Partner or of which
the entire ownership or beneficial interests are held by any combination of the
Working Partner and his spouse, parents, and any of their descendants by lineage
or adoption (an “Entity”)), may be exchanged for exchangeable membership
interests in Lazard that are in turn exchangeable for PubliCo Shares, in whole
or in part, at the Working Partner’s (or, if applicable, such Entity’s)
election, in three equal installments on and after each of the third, fourth and
fifth anniversaries of the IPO Date, provided that each such installment may be
exchanged only if the Working Partner has complied with the Covenants (as
defined in Section 10), and (B) if the Working Partner continues to carry out
his Professional Activities through the second anniversary of the IPO Date (but
not through the third anniversary of the IPO Date), the Working Partner’s
Exchangeable Interests may be exchanged, in whole or in part, at the Working
Partner’s (or, if applicable, such Entity’s) election, in three equal
installments on and after each of the fourth, fifth and sixth anniversaries of
the IPO Date, provided that each such installment may be exchanged only if the
Working Partner has complied with the Covenants.  Notwithstanding the above, (w)
if the Working Partner’s Professional Activities are terminated by the Group
without “Cause” (as defined below) or by reason of the Working Partner’s
Disability prior to the third anniversary of the IPO Date, the Working Partner’s
Exchangeable Interests may be exchanged as if the Working Partner had continued
to carry out his Professional Activities on the third anniversary of the IPO
Date and complied with the requirements of clause (A) above (i.e., the Working
Partner may exchange his Exchangeable Interests on the third, fourth and filth
anniversaries of the IPO Date as described in clause (A) above, provided that
each such installment may be exchanged only if the Working Partner has complied
with the Covenants); (x) if the Working Partner’s Professional Activities are
terminated by reason of the Working Partner’s death (I) prior to or on the
second anniversary of the IPO Date, the Working Partner’s Exchangeable interests
shall, at the election of the Group, either (A) become exchangeable in full no
later than the first anniversary of such death or (B) be purchased by HoldCo at
the trading price of PubliCo Shares on the date of such repurchase no later than
the first anniversary of such death or (2) subsequent to the second anniversary
of the IPO Date but prior to the fourth anniversary of the IPO Date, the Working
Partner’s Exchangeable Interests may, to the extent not previously exchanged, be
exchangeable in full on the later of (A) the third anniversary of the IPO Date
and (B) the anniversary of the IPO Date next following such death; (y) if
following the IPO Date and prior to the third anniversary of the IPO Date, the
Working Partner’s Professional Activities are terminated due to his Retirement
(defined as the voluntary resignation by the Working Partner on or after the
date he attains age 65 or attains age 55 and has at least ten years of
continuous service as a managing director of Lazard or one of its affiliates)
and thereafter the Working Partner dies, the Working Partner’s Exchangeable
Interests shall be treated as set forth in clause (x) of this Section, provided
that the Covenants have been complied with since his retirement without regard
to the time limits set forth therein; and (z) in the event of a “Change of
Control” (as defined in the HoldCo LLC Agreement), the Working Partner’s
Exchangeable interests shall be exchanged prior to the occurrence of such event
at a time and in a fashion designed to allow the Working Partner to participate
in the Change of Control transaction on a basis no less favorable (prior to any
applicable taxes) than that applicable to holders of PubliCo Shares.
 
(iii)           Prior to the applicable exchange date and as a condition to the
exchange of the Exchangeable Interests for PubliCo Shares, the Working Partner
shall have entered into a stockholders’ agreement, as described in Section 2(f),
and otherwise complied in all material respects with the terms of the HoldCo LLC
Agreement applicable to such exchange.  Each of HoldCo and PubliCo shall have
the right to require the exchange of all or part of the Working Partner’s
Exchangeable Interests for PubliCo Shares during the period beginning on the
ninth anniversary of the IPO Date and ending 30 days after such anniversary.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(iv)           For purposes of this Agreement, “Cause” shall mean: (A) a final
non-appealable conviction of the Working Partner of, or a guilty or nolo
contendere plea by the Working Partner, arising from the Working Partner’s
personal involvement, of or to, a crime as to which the punishment under the
applicable law of the jurisdiction in which such crime occurred may be at least
one-year imprisonment, which prohibits the Working Partner from working for the
Group or which is demonstrably (which demonstration shall be made by the Group
based on objective evidence) and materially injurious to the Group; (B) a breach
by the Working Partner, arising from the Working Partner’s personal involvement,
of a regulatory rule that gives rise to an enforceable disciplinary sanction
pronounced by a regulatory (e.g., banking) authority that materially adversely
affects the Working Partner’s ability to perform his duties to the Group; (C)
willful and deliberate failure on the part of the Working Partner to perform his
professional duties in any material respect or to follow specific reasonable
directions received from the Group, in each case following written notice to the
Working Partner of such failure and, if such failure is curable, the Working
Partner’s failing to cure such failure within a reasonable time; provided,
however, that the Working Partner’s failure to follow any directions received
from the Group shall not constitute Cause if the Working Partner establishes by
an opinion of counsel from an internationally recognized law firm of his choice
with local expertise, setting forth that such directions are against the Group’s
code of conduct or any applicable laws or regulations or any applicable market
place rules, code of ethics or practices, or that such directions have been
subsequently countermanded; or (D) a breach of the Covenants that is
individually or combined with other breaches of Covenants by the same Working
Partner, demonstrably and materially injurious to Lazard or any of its
affiliates.  Notwithstanding the provisions of paragraphs (A), (B) and (C)
above, the Group shall not be prevented from taking any temporary disciplinary
measures authorized under French law.
 
(h)           Registration; Dilution.  The definitive agreements relating to the
Transactions will contain (1) provisions obligating PubliCo to file a
registration statement with the U.S.  Securities and Exchange Commission in
order to register the reoffer and resale of the PubliCo Shares on and following
the exchange of the Exchangeable Interests, subject to customary blackout
provisions and other customary restrictions, and obligating PubliCo to use
reasonable efforts to list such PubliCo Shares on the New York Stock Exchange,
and (2) customary antidilution and corporate event adjustment protections
(consistent with adjustments applicable to PubliCo Shares) with respect to the
Exchangeable Interests and the Exchangeable Interests’ exchange rights into
PubliCo Shares.
 
(i)           HoldCo Governance Structure.  Lazard shall use its reasonable
efforts to structure the HoldCo governance terms with a view to permitting it to
perform its obligations under this Agreement, including, without limitation,
with respect to making the distributions and payments provided for in Sections
2(d) and (e) and permitting and effecting the exchange of the Exchangeable
Interests for PubliCo Shares in the manner and at the times contemplated by
Section 2(g).
 
3.           Continued Activity within the Group.  (a)  Professional
Activities.  The Working Partner hereby agrees to continue to carry out his
Professional Activities, subject to the terms and conditions of this
Agreement.  In that regard, the Working Partner is committed to remaining an
Associe-Gerant of Lazard Freres SAS and to carry out his Professional Activities
through the IPO Date and for at least two years following the IPO Date.  Lazard
acknowledges that this Section 3(a) is not legally binding or enforceable, nor
is this Section 3(a) consideration for any right or benefit under this
Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)           Duties and Responsibilities; Code of Conduct.  During the Term,
the Working Partner shall serve as an Associe-Gerant of Lazard Freres SAS and
have various functions in its affiliates (including, but not limited to, HoldCo
or PubliCo), with such duties and responsibilities as the Head of Lazard (or
after the IPO Date, the CEO) may from time to time determine, and, other than in
respect of charitable, educational and similar activities which do not
materially affect the Working Partner’s duties to the Group (or in respect of
directorships, trusteeships, or similar posts, in each case, that are approved
by the head of the Lazard house at which the Working Partner serves as a
Managing Director) shall devote his entire working time, labor, skill and
energies to the business and affairs of the Group.  During the Term, the Working
Partner shall comply with the Group’s professional code of conduct as in effect
from time to time and shall execute on an annual basis and at such additional
times as the Group may reasonably request such code as set forth in the Group’s
“Professional Conduct Manual” or other applicable manual or handbook of the
Group as in effect from time to time and applicable to other managing directors
in the same geographic location as the Working Partner.
 
(c)           Compensation.  (i)  Base Salary.  During the portion of the Term
commencing on the IPO Date, subject to the Working Partner’s continued
Professional Activities hereunder, the Working Partner shall be paid, by the
relevant subsidiary or affiliate of Lazard being his employer, if applicable, an
annualized base salary in the amount of the Working Partner’s base salary as in
effect on the date hereof, payable in the same manner as other managing
directors in the same geographic location are paid.  The Working Partner’s base
salary shall be subject to annual review and increase, but not decrease, unless
such decrease is in line with an across-the-board base salary decrease to all
managing directors in the same geographic location as the Working Partner.
 
(ii)           Annual Bonus and/or Distribution.  During the portion of the Term
commencing on the IPO Date, subject to the Working Partner’s continued
Professional Activities hereunder through the date of payment, the Working
Partner may be awarded an annual bonus by the relevant subsidiary or affiliate
of Lazard being his employer, if applicable, and/or distribution, through
participatory, interest distributions by Lazard in an amount determined in the
sole discretion of the CEO (subject to approval of the Board of Directors, or a
committee of the Board of Directors, of PubliCo to the extent required by law,
the rules of any stock exchange or stock trading system to which PubliCo is
subject, or corporate governance procedures established by the PubliCo Board of
Directors).  A portion of any such annual bonus and/or distribution may be
satisfied in the form of an equity-based award which may be subject to vesting
conditions and/or restrictive covenants (it being understood that the sole
remedy for violation of any such restrictive covenants shall be forfeiture of
such award and/or recapture of previous gains in respect thereof and that,
notwithstanding Section 11(b), money damages shall not be an available remedy).
 
(iii)           Long-term Incentive Compensation.  During the portion of the
Term commencing on the second anniversary of the IPO Date, subject to the
Working Partner’s continued Professional Activities hereunder, the Working
Partner shall be eligible to participate in any equity incentive plan for
Working Partners of the Group as may be in effect from time to time, in
accordance with the terms of any such plan.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(iv)           Employee Benefit Plans.  During the portion of the Term
commencing on the IPO Date, subject to the Working Partner’s continued
Professional Activities hereunder, the Working Partner shall be eligible to
participate in the employee retirement and welfare benefit plans and programs of
the type made available to the Group’s managing directors generally, in
accordance with their terms and as such plans and programs may be in effect from
time to time, including, without limitation, savings, profit-sharing and other
retirement plans or programs, 401(k), medical, dental, flexible spending
account, hospitalization, short-term and long-term disability and life insurance
plans.
 
(d)           Undefinite Duration: No Severance.  This Agreement does not have a
definite period or duration and can be terminated as set forth in Section
1.  Subject to the Working Partner’s right to continue to receive his base
salary during the three-month notice period (to the extent not waived by the
Group) provided in Section 1, if applicable, the Working Partner shall not be
entitled under this Agreement to any severance payments or benefits or, in the
absence of a breach of this Agreement by the Group, any other damages under this
Agreement upon termination of the Term or his Professional Activities for any
reason.
 
4.           Confidential Information.  In the course of involvement in the
Group’s activities or otherwise, the Working Partner has obtained or may obtain
confidential information concerning the Group’s businesses, strategies,
operations, financial affairs, organizational and personnel matters (including
information regarding any aspect of the Working Partner’s tenure as a managing
director, member, partner or employee of the Group or of the termination of such
position, partnership or employment), policies, procedures and other non-public
matters, or concerning those of third parties.  The Working Partner shall not at
any time (whether before or after the termination of the Working Partner’s
Professional Activities) disclose or use for the Working Partner’s own benefit
or purposes or the benefit or purposes of any other person, Group, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Group, any trade secrets, information, data, or
other confidential or proprietary information relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, financing methods, plans, or the business and affairs
of the Group, provided that the foregoing shall not apply to information which
is not unique to the Group or which is generally known to the industry or the
public other than as a result of the Working Partner’s breach of this covenant
or as required pursuant to an order of a court, governmental agency or other
authorized tribunal.  The Working Partner agrees that upon termination of the
Working Partner’s Professional Activities for any reason, the Working Partner
or, in the event of the Working Partner’s death, the Working Partner’s heirs or
estate at the request of the Group, shall return to the Group immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Group,
except that the Working Partner (or the Working Partner’s heirs or estate) may
retain personal notes, notebooks and diaries.  The Working Partner further
agrees that the Working Partner shall not retain or use for the Working
Partner’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the businesses of the
Group.  Without limiting the foregoing, the existence of, and any information
concerning, any dispute between the Working Partner and the Group shall be
subject to the terms of this Section 4, except that the Working Partner may
disclose information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Working Partner’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
5.           Noncompetition.  (a)  The Working Partner acknowledges and
recognizes the highly competitive nature of the businesses of the Group.  The
Working Partner further acknowledges and agrees that in connection with the
Reorganization, and in the course of the Working Partner’s subsequent
Professional Activities, the Working Partner has been and shall be provided with
access to sensitive and proprietary information about the clients, prospective
clients, knowledge capital and business practices of the Group, and has been and
shall be provided with the opportunity to develop relationships with clients,
prospective clients, consultants, employees, representatives and other agents of
the Group, and the Working Partner further acknowledges that such proprietary
information and relationships are extremely valuable assets in which the Group
has invested and shall continue to invest substantial time, effort and
expense.  As a Managing Director and Class A Member of Lazard, the Working
Partner is currently bound by certain restrictive covenants, including a
noncompetition restriction, pursuant to the terms of the Goodwill
Agreement.  Accordingly, the Working Partner hereby reaffirms and agrees that
during the term of his Professional Activities and thereafter until (i) three
months after the Working Partner’s date of termination of this Agreement or of
his Professional Activities for any reason other than a termination by the Group
without Cause or (ii) one month after the date of the Working Partner’s
termination by the Group without Cause (in either case, the date of termination
the “Date of Termination,” and such period, the “Noncompete Restriction
Period”), the Working Partner shall not, directly or indirectly, on the Working
Partner’s behalf or on behalf of any other person, firm, corporation,
association or other entity, as an employee, director, advisor, partner,
consultant or otherwise, engage in a “Competing Activity,” or acquire or
maintain any ownership interest in, a “Competitive Enterprise.” For purposes of
this Agreement, (i) “Competing Activity” means the providing of services or
performance of activities for a Competitive Enterprise in a line of business
that is similar to any line of business to which the Working Partner provided
services to the Group in a capacity that is similar to the capacity in which the
Working Partner acted for the Group while within the Group, and (ii)
“Competitive Enterprise” shall mean a business (or business unit) that (A)
engages in any activity or (B) owns or controls a significant interest in any
entity that engages in any activity, that in either case, competes anywhere with
any activity in which the Group is engaged up to and including the Working
Partner’s Date of Termination.  Notwithstanding anything to the contrary in this
Section 5, the foregoing provisions of this Section 5 shall not prohibit the
Working Partner’s providing services to an entity having a stand-alone business
unit which unit would, if considered separately for purposes of the definition
of “Competitive Enterprise” hereunder, constitute such a Competitive Enterprise,
provided the Working Partner is not providing services to such business unit and
provided further that employment in a senior Working Partner capacity of the
business unit shall be deemed to be engaging in a Competitive
Activity.  Further, notwithstanding anything in this Section 5, the Working
Partner shall not be considered to be in violation of this Section 5 solely by
reason of owning, directly or indirectly, any stock or other securities of a
Competitive Enterprise (or comparable interest, including a voting or profit
participation interest, in any such Competitive Enterprise) if the Working
Partner’s interest does not exceed 5% of the outstanding capital stock of such
Competitive Enterprise (or comparable interest, including a voting or profit
participation interest, in such Competitive Enterprise).
 
(b)           The Working Partner acknowledges that the Group is engaged in
business throughout the world.  Accordingly, and in view of the nature of the
Working Partner’s position and responsibilities, the Working Partner agrees that
the provisions of this Section 5 shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Group may be
engaged in business while the Working Partner carries out Professional
Activities.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
6.           Nonsolicitation of Clients.  The Working Partner hereby agrees that
during the Noncompete Restricted Period, the Working Partner shall not, in any
manner, directly or indirectly, (a) Solicit a Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Group, to the extent the Working Partner is soliciting a Client to provide them
with services that would be considered a Competing Activity if such services
were provided by the Working Partner, or (b) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Group and a
Client.  For purposes of this Agreement, the term “Solicit” means any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, persuading, encouraging or requesting any person or entity,
in any manner, to take or refrain from taking any action, and the term “Client”
means any client or prospective client of the Group to whom the Working Partner
provided services, or for whom the Working Partner transacted business, or whose
identity became known to the Working Partner in connection with the Working
Partner’s relationship with or Professional Activities, whether or not the Group
has been engaged by such Client pursuant to a written agreement; provided that
an entity which is not a client of the Group shall be considered a “prospective
client” for purposes of this sentence only if the Group made a presentation or
written proposal to such entity during the 12-month period preceding the Date of
Termination or was preparing to make such a presentation or proposal at the time
of the Date of Termination.
 
7.           No Hire of Employees.  The Working Partner hereby agrees that while
carrying out Professional Activities and thereafter until six-months after the
Working Partner’s Date of Termination (the “No Hire Restriction Period”), the
Working Partner shall not, directly or indirectly, for himself or on behalf of
any third party at any time in any manner, Solicit, hire, or otherwise cause any
employee who is at the associate level or above, officer or agent of the Group
to apply for, or accept employment with, any Competitive Enterprise, or to
otherwise refrain from rendering services to the Group or to terminate his or
her relationship, contractual or otherwise, with the Group, other than in
response to a general advertisement or public solicitation not directed
specifically to employees of the Group.
 
8.           Nondisparagement; Transfer of Client Relationships.  The Working
Partner shall not at any time (whether during or after the term of the Working
Partner’s Professional Activities), and shall instruct his spouse, domestic
partner, parents, and any of their lineal descendants (it being agreed that in
any dispute between the parties regarding whether the Working Partner breached
such obligation to instruct, the Group shall bear the burden of demonstrating
that the Working Partner breached such obligation) not to, make any comments or
statements to the press, employees of the Group, any individual or entity with
whom the Group has a business relationship or any other person, if such comment
or statement is disparaging to the Group, its reputation, any of its affiliates
or any of its current or former officers, members or directors, except for
truthful statements as may be required by law.  During the period commencing on
the Working Partner’s Date of Termination and ending 90 days thereafter, the
Working Partner hereby agrees to take all actions and do all such things as may
be reasonably requested by the Group from time to time to maintain for the Group
the business, goodwill, and business relationships with any of the Group’s
Clients with whom the Working Partner worked during the term of the Working
Partner’s Professional Activities, provided that such actions and things do not
materially interfere with other employment or professional activities of the
Working Partner.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
9.           Notice of Termination Required.  Pursuant to Section 1, the Working
Partner has agreed to provide three months’ written notice to the Group prior to
the termination of his Professional Activities.  The Working Partner hereby
agrees that, if, during the three-month period after the Working Partner has
provided notice of termination to the Group or prior thereto, the Working
Partner enters (or has entered into) a written agreement to perform Competing
Activities for a Competitive Enterprise, such action shall be deemed a violation
of Section 5.
 
10.           Covenants Generally.  (a)  The Working Partner’s covenants as set
forth in Sections 4 through 9 of this Agreement are from time to time referred
to herein as the “Covenants.” If any of the Covenants is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such Covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining such Covenants
shall not be affected thereby; provided, however, that if any of such Covenants
is finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.
 
(b)           The Working Partner acknowledges that the Working Partner’s
compliance with the Covenants is an important factor to the continued success of
the Group’s operations and its future prospects.  The Working Partner further
acknowledges the importance to the Group of his continued Professional
Activities during the period prior to and following the IPO Date and of his not
competing or otherwise interfering with the Group during such period.  The
Working Partner understands that the provisions of the Covenants may limit the
Working Partner’s ability to work in a business similar to the business of the
Group; however, the Working Partner agrees that in light of the Working
Partner’s education, skills, abilities and financial resources, the Working
Partner shall not assert, and it shall not be relevant nor admissible as
evidence in any dispute arising in respect of the Covenants, that any provisions
of the Covenants prevent the Working Partner from earning a living.  In
connection with the enforcement of or any dispute arising in connection with the
Covenants, the wishes or preferences of a Client or prospective Client of the
Group as to who shall perform its services, or the fact that the Client or
prospective Client of the Group may also be a Client of a third party with whom
the Working Partner is or becomes associated, shall neither be relevant nor
admissible as evidence.  The Working Partner hereby agrees that prior to
accepting employment with any other person or entity during the term of his
Professional Activities or during the Noncompete Restriction Period or the No
Hire Restriction Period, the Working Partner shall provide such prospective
employer with written notice of the provisions of this Agreement, with a copy of
such notice delivered no later than the date of the Working Partner’s
commencement of such employment with such prospective employer, to the General
Counsel of Lazard or HoldCo, as the case may be.
 
(c)           The provisions of Sections 4 through 11 shall remain in full force
and effect from the date hereof through the expiration of the period specified
therein notwithstanding the earlier termination of the Term or the Working
Partner’s Professional Activities.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
11.           Remedies.  (a)  Forfeiture of Class A-2 Interests upon a Breach of
the Covenants Prior to the IPO Date.  If, during the period from the date hereof
through the IPO Date, the Working Partner breaches any of the Covenants set
forth in Section 5, 6 or 7 in any respect or breaches any other Covenant in a
material respect, the Working Partner shall he required to forfeit (i) all
unvested Class A-2 Interests, plus (ii) if the Working Partner has violated the
Goodwill Agreement, all vested Class A-2 Interests (such forfeitures, the
“Pre-IPO Damages”).  The Working Partner and Lazard agree that the Pre-IPO
Damages arc reasonable in proportion to the probable damages likely to be
sustained by the Group if the Working Partner breaches the Covenants, that the
amount of actual damages to be sustained by the Group in the event of such
breach is incapable of precise estimation, that such forfeiture of interests is
not intended to constitute a penalty or punitive damages for any purposes, and
that the forfeiture of such interests by the Working Partner would not result in
severe economic hardship for the Working Partner and his family.  The Working
Partner further agrees that satisfaction of any Pre-IPO Damages as set forth in
this Section 11(a) shall not, in any manner, relieve the Working Partner of any
future obligations to abide by the Covenants.
 
(b)           Other Remedies.  The Group and the Working Partner acknowledge
that the time, scope, geographic area and other provisions of the Covenants have
been specifically negotiated by sophisticated commercial parties and agree that
all such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  The Working Partner acknowledges and agrees
that the terms of the Covenants: (i) are reasonable in light of all of the
circumstances, (ii) are sufficiently limited to protect the legitimate interests
of the Group, (iii) impose no undue hardship on the Working Partner and (iv) are
not injurious to the public.  The Working Partner further acknowledges and
agrees that the Working Partner’s breach of the Covenants will cause the Group
irreparable harm, which cannot be adequately compensated by money damages.  The
Working Partner also agrees that the Group shall be entitled to injunctive
relief for any actual or threatened violation of any of the Covenants in
addition to any other remedies it may have, including money damages.  The
Working Partner acknowledges and agrees that any such injunctive relief or other
remedies (including the Pre-IPO Damages) shall be in addition to, and not in
lieu of, any forfeitures of awards (required pursuant to the terms of any such
awards) that may be granted to the Working Partner in the future under one or
more of the Group’s compensation and benefit plans.
 
12.           Arbitration.  Subject to the provisions of Sections 13 and 14, any
dispute, controversy or claim between the Working Partner and the Group on or
subsequent to the IPO Date arising out of or relating to or concerning the
provisions of this Agreement, any agreement between the Working Partner and the
Group relating to or arising out of the Working Partner’s Professional
Activities or otherwise concerning any rights, obligations or other aspects of
the Working Partner’s professional relationship in respect of the Group
(“Professional Activities Related Matters”), shall be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.  Prior to
the IPO Date, any such dispute shall be resolved in accordance with the
provisions of Section 9.04 of the LLC Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
13.           Injunctive Relief; Submission to Jurisdiction.  Notwithstanding
the provisions of Section 12, and in addition to its right to submit any dispute
or controversy to arbitration, the Group may bring an action or special
proceeding in a state or federal court of competent jurisdiction sitting in the
City of New York, whether or not an arbitration proceeding has theretofore been
or is ever initiated, for the purpose of temporarily, preliminarily, or
permanently enforcing the provisions of the Covenants, or to enforce an
arbitration award, and, for the purposes of this Section 13, the Working Partner
(a) expressly consents to the application of Section 14 to any such action or
proceeding, (b) agrees that proof shall not be required that monetary damages
for breach of the provisions of the Covenants or this Agreement would be
difficult to calculate and that remedies at law would be inadequate, and (c)
irrevocably appoints the General Counsel of Lazard as the Working Partner’s
agent for service of process in connection with any such action or proceeding,
who shall promptly advise the Working Partner of any such service of process.
 
14.           Choice of Forum.  (a)  THE WORKING PARTNER AND THE GROUP HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT OR ANY PROFESSIONAL ACTIVITIES
RELATED MATTERS THAT IS NOT OTHERWISE REQUIRED TO BE ARBITRATED OR RESOLVED
ACCORDING TO THE PROVISIONS OF SECTION 12.  This includes any suit, action or
proceeding to compel arbitration or to enforce an arbitration award.  This also
includes any suit, action, or proceeding, arising out of or relating to any
post-activities within the Group Professional Activities Related Matters.  The
Working Partner and the Group acknowledge that the forum designated by this
Section 14 has a reasonable relation to this Agreement, and to the Working
Partner’s relationship to the Group.  Notwithstanding the foregoing, nothing
herein shall preclude the Group or the Working Partner from bringing any action
or proceeding in any other court for the purpose of enforcing the provisions of
Sections 13, 14 or 15.  The Working Partner agrees to waive any right to take
action or to exercise any privilege regarding jurisdiction, legal or statutory
provisions, even public policy, resulting from the laws of a country other than
the United States of which he is a citizen or in which he performs his duties
for the Group.
 
(b)           The agreement of the Working Partner and the Group as to forum is
independent of the law that may be applied in the action, and the Working
Partner and the Group agree to such forum even if the forum may under applicable
law choose to apply non-forum law.  The Working Partner and the Group hereby
waive, to the fullest extent permitted by applicable law, any objection which
the Working Partner or the Group now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in Section 14(a).  The Working Partner and the Group
undertake not to commence any action arising out of or relating to or concerning
this Agreement in any forum other than a forum described in this Section 14, or,
to the extent applicable, Section 12.  The Working Partner and the Group agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Working Partner and the Group.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
15.           Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
16.           Miscellaneous.  (a)  This Agreement shall supersede any other
agreement, written or oral, pertaining to the matters covered herein, except to
the extent set forth on Schedule I.  In the event that this Agreement is
terminated pursuant to the penultimate sentence of Section 1, all agreements
that had been superseded pursuant to this Section 16(a) shall revert to full
effectiveness.
 
(b)           Other than in the case of a termination of this Agreement in
accordance with the penultimate sentence of Section 1, Sections 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14 and 15 shall survive the termination of this Agreement and
the Working Partner’s Professional Activities and shall inure to the benefit of
and be binding and enforceable by the Group and the Working Partner.
 
(c)           Notices hereunder shall be delivered to Lazard at its principal
Working Partner office directed to the attention of its General Counsel, and to
the Working Partner at the Working Partner’s last address appearing in the
Group’s records.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid.
 
(d)           This Agreement may not be amended or modified, other than by a
written agreement executed by the Working Partner and the Group, nor may any
provision hereof be waived other than by a writing executed by the Working
Partner or the Group; provided, that any waiver, consent, amendment or
modification of any of the provisions of this Agreement shall not be effective
against the Group without the written consent of the Head of Lazard (or after
the IPO Date, the CEO) or its successors, or such individual’s designee.  The
Working Partner may not, directly or indirectly (including by operation of law),
assign the Working Partner’s rights or obligations hereunder without the prior
written consent of the Head of Lazard (or after the WO Date, the CEO) or its
successors, or such individual’s designee, and any such assignment by the
Working Partner in violation of this Agreement shall be void.  This Agreement
shall be binding upon the Working Partner’s permitted successors and
assigns.  Without the Working Partner’s consent, Lazard may at any time and from
time to time assign its rights and obligations hereunder to any of its
subsidiaries or affiliates (and have such rights and obligations reassigned to
it or to any other subsidiary or affiliate), provided that no such assignment
shall relieve Lazard from its obligations under this Agreement or impair
Lazard’s right to enforce this Agreement against the Working Partner.  This
Agreement shall be binding upon and inure to the benefit of the Group and its
successors and assigns.
 
(e)           Without limiting the provisions of Section 10(a), if any provision
of this Agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected thereby.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(f)           The Group may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall he required to be
withheld pursuant to any applicable law or regulation, and may withhold from,
and offset by, any amounts or benefits provided under this Agreement, any
amounts owed to the Group by the Working Partner, including, without limitation,
any advances, expenses, loans, or other monies the Working Partner owes the
Group pursuant to a written agreement or any written policy of the Group which
has been communicated to the Working Partner.
 
(g)           Except as expressly provided herein, this Agreement shall not
confer on any person other than the Group and the Working Partner any rights or
remedies hereunder.  There shall be no third-party beneficiaries to this
Agreement.
 
(h)           The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Working Partner and the Group hereto have caused this
Agreement to be executed and delivered on the date first above written.
 

 

 
LAZARD LLC
 
(on its behalf, and on behalf of its
 
subsidiaries and affiliates)
   
By:
/s/ Scott D. Hoffman
Name:
Scott D. Hoffman
Title:
Managing Director and General Counsel

 

  WORKING PARTNER (the individual named on  
Schedule I)
   
By:
/s/ M. Bucaille
Print Name:  M. Bucaille



 
 
 
 
16

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 
 
Name of Working Partner (as per first paragraph of preamble to this Agreement):
Mr. Matthieu Bucaille
HoldCo Interests (as per Section 2(b)):
0.4756
Profits Interests
(as per Section 2(d)):
0.4756



Initialed by the Working Partner:  /s/ MB
 
Initialed by Lazard:  /s/ SDH
 
 
 
 
 
 
 
17
 
 
 
 